Opinion issued March 16, 2017




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-16-00078-CV
                             ———————————
                          CELIA JOHNSON, Appellant
                                           V.
                          CARLA CASILLAS, Appellee


            On Appeal from the County Civil Court at Law No. 3
                          Harris County, Texas
                      Trial Court Case No. 1071118


                          MEMORANDUM OPINION

     Celia Johnson appeals from a judgment in a forcible detainer case.1


1
     This appeal was previously dismissed for failure to pay appellate fees and for the
     clerk’s record. After our dismissal, a clerk’s record was filed indicating Johnson
     was indigent. We granted Johnson’s motion for rehearing, withdrew our opinion
     and judgment, and reinstated the appeal, setting Johnson’s brief due thirty days after
     the reporter’s record was filed.
Appellant’s brief was due on December 21, 2016. After being notified that this

appeal was subject to dismissal on January 31, 2017, appellant did not respond to

the motion and has not filed a brief or sought an extension. See TEX. R. APP. P.

42.3(b) (allowing involuntary dismissal).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a), 42.3(b). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                            2